Citation Nr: 0929461	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal arises from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In his August 2007 notice of 
disagreement the veteran limited the issues on appeal to 
whether new and material evidence had been submitted to 
reopen the claim for service connection for PTSD and service 
connection for bilateral hearing loss and tinnitus.  

The Board of Veterans' Appeals (Board) in an August 2008 
decision reopened the claim for service connection for PTSD.  
The Board retitled the issue as service connection for an 
acquired psychiatric disorder, including PTSD.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

The claims for service connection for an acquired psychiatric 
disorder, including PTSD, bilateral hearing loss and tinnitus 
were remanded by the Board in August 2008 for further 
development.  The development ordered has been accomplished 
to the extent possible.  Stegall v. West, 11  Vet. App. 268 
(1998).  

In a June 2009 rating decision service connection was granted 
for bilateral hearing loss.  That has resulted in there being 
no case or controversy as to that issue.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  As a 
result the only issues remaining in appellate status are 
those set out on the title page.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was engaged in combat.  

2.  The Veteran's psychiatric symptoms do not meet the 
criteria for diagnosis of PTSD.  

3.  There is no competent medical evidence which links any 
currently diagnosed psychiatric disorder, including bipolar 
disorder, anxiety and dementia, to service.  

4.  The Veteran was exposed to noise from shell fire in 
service.  

5.  The Veteran's symptoms of tinnitus first appeared more 
than twenty years after his separation from the service.  

6.  Competent medical evidence does not link the Veteran's 
currently diagnosed tinnitus to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, including PTSD, have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2008).  

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran filed his claims in September 2006.  In November 
2006, the RO sent the Veteran a letter and informed him of 
the evidence necessary to support his claims, how VA could 
assist him, how the Veteran could help in developing his 
claims, and how VA assigned disability ratings and effective 
dates.  

The Board remanded the claims in part to obtain certain 
records.  In October 2008 the VA Appeals Management Center 
sent the Veteran a letter with a enclosed authorization form 
to obtain those records.  The Veteran responded in November 
2008 that he had no further evidence to submit, but did not 
sign and return the required release to obtain the records 
sought.  VA has obtained all records identified by the 
Veteran and which VA has been authorized to obtain on his 
behalf.  

The Veteran has been afforded VA examinations and medical 
opinions have been obtained.  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary.  

Service Connection for an Acquired Psychiatric 
Disorder, Including PTSD

The Veteran Notice of Separation from U.S. Naval Service 
indicates he entered the service in March 1944.  He served 
aboard the USS Astoria and the USS Gunston Hall.  

On his service entrance examination in March 1944 his nervous 
system was noted to be normal.  Service treatment records do 
not include any reports of psychiatric symptoms.  His 
discharge Report of Physical Examination in May 1946 reveals 
his nervous system was normal.  

Service personnel records include a report indicating the 
Veteran served on board the U.S.S. Astoria during operations 
of the Third Fleet in support of the campaign to liberate the 
Philippine Islands between November 1944 and January 1945 
during air attacks by enemy aircraft.  He also was aboard 
during the campaign to capture Iwo Jima, between February 
1945 and March 1945.  He participated in the bombardment of 
Iwo Jima and in support of ground operations.  

An article from The Dictionary of American Fighting Ships was 
submitted.  It sets out the history of the USS Astoria on 
which the veteran served during World War II, including its 
combat role in the Pacific Theater.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2008).  

The Veteran's service personnel records clearly document his 
service in the Pacific Theater during World War II.  The 
evidence demonstrates the Veteran was engaged in combat with 
the enemy.  

The threshold question to be addressed in this case is 
whether the Veteran's psychiatric symptoms meet the criteria 
for diagnosis of PTSD.  

In January 2003, a VA examiner conducted a psychiatric 
evaluation and concluded the Veteran's symptoms did not meet 
the criteria for diagnosis of PTSD.  

A notation in VA outpatient treatment records in January 2003 
from a VA psychiatrist reads as follows:  Patient has proof 
of being in the Navy with Admiral Nimitz in World War II.  He 
has severe flashbacks and nightmares of the war.  After so 
many decades of psychiatric treatment the PTSD was 
overlooked!  I have no difficulty accepting the fact that 
PTSD was the original diagnosis in the 1950's.  

In December 2003, a VA psychiatrist recorded in her notes 
that the Veterans' wife had been trying to put in a claim for 
PTSD for her husband.  The psychiatrist noted she had not 
observed any symptoms of PTSD in the patient during her 
visits with him.  The Veteran was too anxious and focused on 
current stressors.  His wife stated he yelled out in his 
sleep and thrashed at time as if he was having nightmares.  
Also she described his behavior several years before when the 
Veteran was apparently having flashbacks, and would duck for 
cover, as if being shot at.  He also exhibited paranoid 
behavior.  The psychiatrist indicated in her notes she would 
work on getting further details from the Veteran as possible, 
but felt that she must proceed with caution as he was already 
so anxious.  She continued his medications indicating they 
would help with PTSD as well.  

Three months later in March 2004, the VA psychiatrist 
recorded an assessment of underlying PTSD, with clear 
symptoms over the past years including flashbacks and 
intrusive thoughts of World War II combat, but his 
presentation lately had been mostly consistent with severe 
generalized anxiety disorder compounded by moderate marital 
discord.  In April 2004, the VA psychiatrist noted the 
Veteran was being seen for an anxiety disorder, and PTSD by 
history.  

In February 2009, the Veteran was afforded a VA evaluation to 
determine if his symptoms met the criteria for diagnosis of 
PTSD.  The Veteran reported he had first seen a psychiatrist 
a few years after his military service when he was in his 
early 20's and had been having ongoing treatment since that 
time.  He had been hospitalized for treatment of dementia and 
bipolar disorder.  The Veteran had been married for thirty-
eight years to his second wife.  He participated in few 
activities outside his home.  The Veteran acknowledged having 
difficulty sleeping.  The Veteran had been involved in combat 
in the service.  Those experiences did not cause him to feel 
intense fear, feelings of helplessness or horror.  The 
Veteran denied frequent re-experiencing of traumatic events 
in service and had no such present symptoms.  Based on his 
review of the Veteran's claims folder, medical records and 
interview with the Veteran the VA examiner concluded his 
symptoms did not meet the criteria for diagnosis of PTSD.  
The Veteran also did not meet the DSM IV stressor criterion.  
Bipolar disorder and symptoms of dementia were diagnosed.  He 
stated it was less likely than not the Veteran's symptoms of 
anxiety and memory problems were caused by or the result of 
the combat experiences on the USS Astoria during World War 
II.  

As the basis for his opinion the VA psychiatrist wrote the 
following:  

After review of up to 5 separate psychiatric 
evaluations of the last 10 years, it seems that the 
Veteran's primary diagnosis is bipolar [disorder].  
That is consistent with my diagnosis as well.  
Recently, he has had emerging dementia symptoms 
which were diagnosed as 'mild' in 2003.  I did not 
find that the Veteran met the criteria for PTSD 
during my evaluation today, and the diagnosis was 
not mentioned in three of the psychiatric 
evaluations I reviewed.  In the notes where PTSD 
was mentioned, one evaluation mentioned it only in 
the diagnosis as 'underlying,' the other note only 
mentions that it 'could have been missed all these 
years.'  Neither detail any symptoms of PTSD to 
support the diagnosis.  In addition, a 2003 C&P 
examination reports that the Veteran did not meet 
criteria for PTSD and was 'found to have generally 
enjoyed his military experience.'  For these 
reasons, I believe the weight of the evidence 
points to PTSD being, a minor part of the Veteran's 
disorder if it exists at all.  

The Board has concluded the evidence does not demonstrate the 
Veteran's symptoms meet the criteria for diagnosis of PTSD.  
As the VA psychiatrist noted in February 2009 none of the 
notations of PTSD included an evaluation enumerating his 
symptoms consistent with PTSD.  The only symptoms reported 
were nightmares and flashbacks by the Veteran's wife.  

The Board has considered that the Veteran's spouse is a nurse 
and has medical training.  Nevertheless, the opinion of the 
VA psychiatrist who reviewed the entire medical record and 
interviewed the Veteran is of greater weight.  The 
specialized training of the psychiatrist is also a factor 
considered by the Board in weighing the opinions.  The 
opinion of the VA psychiatrist based on a review of his 
medical records is of greater weight.  

The Board also considered whether the Veteran's currently 
diagnosed bipolar disorder and anxiety began in service.  
There is no documentation of any psychiatric symptoms during 
the Veteran's service.  In addition, the Veteran has not 
reported any symptoms either in service or during the initial 
post service year.  He has reported that it was several years 
after his separation from the service that he first had 
psychiatric treatment.  The Veteran and his current spouse 
have been married for approximately 38 years.  There is 
nothing in the record that indicates she was acquainted with 
or had an opportunity to observe the Veteran when he was in 
the service or during the initial post service year.  The 
earliest documentation in the medical record of psychiatric 
symptoms is contained in a March 1987 letter which indicates 
the Veteran was first seen by that physician in 1983 with 
symptoms of anxiety.  

There is no evidence of psychiatric symptoms in service or of 
symptoms of psychosis during the initial post service year.  
38 C.F.R. § 3.307, 3.309 (2008).  Service connection for an 
acquired psychiatric disorder, including PTSD, is not 
warranted.  

Tinnitus

In December 2008, the Veteran told the VA examiner he first 
noticed what he thought was the sound of crickets in the 
1970's or 1980's.  He has not described hearing ringing in 
his ears or crickets prior to the 1970's or 1980's.  

Service records do not include any complaints of ringing in 
the ears in service.  Service personnel records do document 
the Veteran served aboard the USS Astoria.  He was aboard 
during the Pacific Campaign and was exposed to shell fire 
from his ships guns.  

In December 2008, the VA audiologist stated it was less 
likely than not the Veteran's tinnitus was due to military 
noise exposure as the Veteran reported it first occurred more 
than 30 years after service separation.  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
organic diseases of the nervous system, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A current diagnosis of tinnitus has been established.  The 
Veteran's descriptions of his exposure to gun fire aboard 
ship are accepted as evidence of exposure to noise in 
service.  38 U.S.C.A. § 1154 (West 2002).  There is however 
no competent medical evidence of a link between the in-
service exposure to noise and the currently diagnosed 
tinnitus.  The Veteran is not competent to provide an opinion 
as to the relationship of his tinnitus to service.  38 C.F.R. 
§ 3.159 (2009).  In the absence of medical evidence of a 
nexus between the noise exposure in service and the current 
tinnitus, service connection is not warranted.  

ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


